Citation Nr: 0611873	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-10 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of bilateral salpingectomies.

2.  Entitlement to an initial compensable rating for chronic 
cervicitis.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1984 to December 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC, which 
granted the veteran's claims for service connection for 
residuals of bilateral salpingectomies (the surgical removal 
of fallopian tubes), and chronic cervicitis.  The RO assigned 
initial 0 percent (i.e., noncompensable) ratings, and she 
appealed for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals her 
initial ratings, VA must consider whether she is entitled to 
"staged" ratings to compensate her for times since the 
effective date of her award when her disabilities may have 
been more severe than at others).  The case subsequently was 
transferred to the RO in Baltimore, Maryland, which forwarded 
the appeal to the Board.

In June 2004, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration of the evidence.  Upon completion of the 
specified development, in November 2005, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
the veteran's claims for higher initial ratings.


FINDINGS OF FACT

1.  The residuals of the veteran's bilateral salpingectomies 
consist of infertility and a well-healed, non-tender, non-
adherent, superficial scar with no evidence of any treatment.

2.  The veteran has a history of chronic cervicitis, but no 
evidence of symptomatology or treatment since the effective 
date of her grant of service connection.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for residuals of bilateral salpingectomies.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.116, Diagnostic Code (DC) 7614 (2005); 
38 C.F.R. § 4.118, DCs 7800-7805 (2002 and 2005).

2.  The criteria are not met for an initial compensable 
rating for chronic cervicitis.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.116, DC 
7612.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  



Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations, such as in this 
case, where VA has granted service connection for a 
disability, but the veteran disagrees with the initial rating 
assigned.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (Vet. App. March 6, 2003).  The Court found that 
the notice requirements are also applicable to the initial 
disability rating assigned.  Id. at *12.  Specifically, VA 
must notify the claimant that "should service connection be 
awarded, a schedular or extraschedular disability rating will 
be determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In this particular case at hand, VCAA notice was not sent to 
the veteran prior to her establishing entitlement to service 
connection for residuals of bilateral salpingectomies and 
chronic cervicitis.  This was impossible because the VCAA was 
not enacted until November 2000 - after the initial August 
2000 rating decision.  So in June 2004, the Board remanded 
this case, in part to provide VCAA notice addressing the 
specific claims at issue - for compensable initial ratings 
of the already service-connected disabilities.  In July 2004, 
the AMC sent her a VCAA notice letter, but it was returned by 
the U.S. Postal Service because the forwarding order had 
expired.  The postmaster provided a new address for her in 
December 2004.  And in May 2005, the AMC resent the VCAA 
letter.



The fact that the veteran had not received adequate "prior 
notice" of the VCAA, in turn, meant that VAOPGCPREC 8-2003 
(Dec. 22, 2003) was not controlling in this case.  This GC 
opinion, incidentally, which since has been overruled by the 
Court's holding in Dingess, held that VA did not have to 
issue additional VCAA notice (assuming the initial VCAA 
notice was adequate) for "downstream" issues such as claims 
for higher initial ratings.  But again, she did not receive 
an initial notice in this case.

The May 2005 VCAA letter provided the veteran with notice of 
the evidence needed to support her claims for higher initial 
ratings that was not on record at the time the letter was 
issued (including examples of the types of medical and lay 
evidence that could be provided), the evidence VA would 
assist her in obtaining, and the evidence it was expected 
that she would provide.  The letter also specifically 
requested that she submit any evidence in her possession 
pertaining to these claims.  Thus, the content of this letter 
provided satisfactory VCAA notice in accordance with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini 
II.

Although the May 2005 letter did not notify the veteran that 
a schedular or extraschedular disability rating would be 
determined by applying relevant diagnostic codes in the 
rating schedule, this information was provided to her in the 
July 2002 statement of the case (SOC), and in the Board's 
June 2004 remand, so prior to the November 2005 SSOC wherein 
the AMC readjudicated her claims based on any additional 
evidence that had been submitted or otherwise obtained.  
So this satisfied the VCAA notice requirements as expressed 
by the Court in Dingess.  Dingess, 2006 WL 519755, at *12 
("Other statutory and regulatory provisions are in place to 
ensure that a claimant receives assistance throughout the 
appeals process.  ...To hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.")



The Court also held in Pelegrini II that content-complying 
VCAA notice, to the extent possible, must be provided prior 
to an initial unfavorable decision by the RO.  Pelegrini II, 
18 Vet. App. at 120.  This timing requirement also applies to 
the elements of the claim that relate to the initial 
disability rating assigned.  Dingess, 2006 WL 519755, at *13.  
But as mentioned, the VCAA was enacted after the RO's initial 
adjudication of the veteran's claims in August 2000.  So 
obviously the RO could not comply with this requirement.  
This was impossible because the VCAA did not even exist when 
the RO initially adjudicated the claims.  In situations such 
as this, the Court has clarified that where the VCAA notice 
was not issued until after the initial adjudication in 
question, because the VCAA did not exist when the RO 
initially considered the claims, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that 
she is not prejudiced.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5 2006) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  See also 
Dingess, 2006 WL 519755, at *17.  

Here, the July 2002 SOC and May 2005 VCAA notice letter 
provided the veteran with ample opportunity to respond before 
the November 2005 SSOC.  She did not respond to the VCAA 
notice and has not otherwise indicated she has any additional 
relevant evidence to submit or which needs to be obtained.  
So under these circumstances, the Board finds she was 
afforded "a meaningful opportunity to participate 
effectively in the processing of [her claims] by VA," and 
thus, "essentially cured the error in the timing of 
notice".  See Pelegrini II, 18 Vet. App. at 122-24.



In developing her claims, the RO obtained the veteran's 
service medical records (SMRs) and her private medical 
records from Dr. Ciarkowski.  A July 1999 memorandum was also 
received from Dr. McConnell.  In addition, VA examinations 
were scheduled in July 2000 and September 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And 
although offered, the veteran declined her opportunity for a 
hearing to provide oral testimony in support of her claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence 
[she] should submit to substantiate [her claims]."  Conway 
v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, 
the Board will address the merits of the claims.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the ratings initially assigned for her disabilities, 
just after establishing her entitlement to service connection 
for them, VA must consider whether she is entitled to 
"staged" ratings to compensate her for times since the 
effective date of her award when her disabilities may have 
been more severe than at other times during the course of her 
appeal.  See Fenderson, 12 Vet. App. at 125-26.

Here, the veteran's service-connected disabilities are 
evaluated using the General Rating Formula for Disease, 
Injury, or Adhesions of Female Reproductive Organs.  See 38 
C.F.R. § 4.166, DCs 7612, 7614.  The criteria under the 
General Rating Formula are:

Symptoms not controlled by continuous 
treatment....................30
Symptoms that require continuous 
treatment...........................10
Symptoms that do not require continuous treatment 
...................0

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  



Legal Analysis

The veteran's SMRs indicate she underwent salpingectomies in 
1986 and 1989, which left her infertile.  She is currently 
receiving special monthly compensation (SMC) under 38 
U.S.C.A. § 1114(k) for the anatomical loss of a creative 
organ (i.e., infertility).  See also 38 C.F.R. § 3.350(a).  
In addition, her SMRs reveal a history of cervicitis.

Private medical records from Dr. Ciarkowski indicate the 
veteran had a history of Herpes, chronic cervicitis, 
Chlamydia, and chronic yeast infections.  In 1993, 
she underwent laser for endocervix.  In March 1993, a 
cervical examination was essentially within normal limits.  
In August 1996, she was diagnosed with probable chronic 
vestibulitis, characterized by a burning sensation and 
painful coitus.  In March 1999, she was seen for irregular 
bleeding.  It was noted she had been using suppositories to 
treat vaginitis (i.e., yeast infections).  A history of 
chronic cervicitis and postcoital bleeding was noted.  The 
assessment was vaginal irritation of unknown etiology.  In 
October 1999, she was treated for vaginitis.  Records 
indicate continued complaints of irritation, discharge, and 
itching with an assessment of vaginitis through 2002.  In 
February 2002, she complained of amenorrhea.  It was noted 
she had been taking Mircette for hormone dysfunction 
bleeding, which had been discontinued in December.  Upon 
physical examination, there was a white discharge consistent 
with yeast, but the cervix was normal.  In July 2002, an 
abnormal cervical appearance was noted with increased 
vascularity and lesions.

A July 1999 memorandum from Dr. McDonnell, staff physician at 
the Lanstuhl Regional Medical Center, indicated the following 
diagnoses:  (1) infertility due to bilateral salpingectomies; 
(2) chronic cervicitis with persistent symptoms of 
post-coital bleeding (no additional therapy was indicated 
other than an annual Pap smear and gynecological exam); (3) 
dysfunctional uterine bleeding, which had been treated with 
limited success with various oral contraceptive pills and was 
well-controlled at the time.

The report of the July 2000 VA examination indicates the 
veteran complained of interim bleeding between periods and 
gave a history of having a fungal infection.  Upon physical 
examination, her genitalia were normal without any evidence 
of severe growths or scar formation after two laparotomies.  
Culture tests from the cervix showed only moderate yeast 
cells but no other germs.  It was noted that the fungus in 
the cervix could have arisen from a contamination from the 
vagina.  Despite the relative absence of clinical symptoms, 
it was recommended (considering the recurring fungus 
infection) that a one-time use of a systematic treatment be 
implemented.    

The report of the September 2004 VA examination indicates the 
veteran complained of bleeding and intense pain with 
intercourse, but no recent instances of cervicitis.  She said 
she had one instance of a possible yeast infection, which was 
treated in 2000.  Subsequent Pap tests were negative.  Upon 
physical examination, a faint suprapubic surgical incision 
was noted, which was very well-healed and barely visible.  
The scar was non-tender, non-adherent, with no keloid 
formation.  External genitalia were normal.  Vulva and cervix 
were normal  There was slight pain upon insertion of the 
speculum, but mobilization and palpation of the cervix was 
not painful.  A Pap test was taken.  The VA examiner noted 
there was no current cervicitis.  No current therapy was 
available or indicated except surveillance with regular Pap 
smears.  No residuals other than infertility were noted due 
to the bilateral salpingectomies.  Dyspareunia (difficult or 
painful coitus) with vulvodynia (chronic vulvar discomfort) 
was noted with uncertain etiology.
In order for the veteran to receive compensable (i.e., at 
least 10 percent) ratings for her service-connected 
disabilities under the General Rating Formula, she must have 
symptoms requiring continuous treatment.  See 38 C.F.R. § 
4.116, DCs 7610-7615.  The residuals of the bilateral 
salpingectomies include infertility and a faint, well-healed 
scar.  As mentioned, she is already being compensated for the 
infertility under the SMC provisions - 38 U.S.C.A. § 
1114(k).  And with regards to her scar, a compensable rating 
is not available because it is well-healed, non-tender, non-
adherent to the underlying tissue, and superficial.  See 38 
C.F.R. § 4.118, DCs 7800-7805 (2002 and 2005).  Otherwise, 
there does not appear to be any residuals from these 
surgeries requiring continuous treatment.  So a compensable 
rating is not warranted.  
The veteran's history of chronic cervicitis is well noted in 
the record.  But since the effective date of the award of 
service connection (March 1999), she has shown treatment 
primarily for vaginitis (i.e., yeast infections) rather than 
for cervicitis.  And more recently, according to the report 
of the September 2004 VA examination, her complaints 
primarily have been pain and bleeding during intercourse.  
These symptoms are of "unknown etiology," meaning not 
necessarily related to her cervicitis.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (VA must be able to 
distinguish clinically, by competent medical opinion, the 
extent of the veteran's symptoms that are attributable to 
service-related causes from those that are not).  Indeed, her 
cervix appeared normal during this examination with no 
evidence of cervicitis.  So a compensable rating is not 
warranted for this condition either.

Moreover, the veteran has not shown that her service-
connected gynecological disabilities have caused marked 
interference with her employment, meaning above and beyond 
that contemplated by her current schedular ratings, or 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  In fact, her treatment and 
evaluation has been on an outpatient (as opposed to 
inpatient) basis, and there is no indication her employer has 
had to make concessions or special accommodations for these 
disabilities.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the claims for initial 
compensable ratings for residuals of bilateral 
salpingectomies and chronic cervicitis must be denied because 
the preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

The claims for initial compensable ratings for residuals of 
bilateral salpingectomies and chronic cervicitis are denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


